By the Court.
In a case where a judgment is rendered on confession, under a warrant of attorney, without process or appearance of the debtor, a petition duly verified, as required by the code, should be filed. Section 378 of the code applies only where the debtor personally makes the confession, and section 380 does not dispense with a petition or its verification. But where the warrant of attorney, under which a confession of judgment is made, authorizes the waiving of process and the release -of all errors, and the judgment is rendered upon a good cause of action,, stated in a petition not properly verified, the defect in the verification, on a proceeding in error, must be deemed to have been waived.
If, on a warrant of attorney, judgment be rendered for more than is due, the proper remedy is found in section 534-of the code.
. Motion granted, judgment of the district court reversed,, and that of the common pleas affirmed.